WENDELL L. Griffen, Judge, dissenting. Our court rarely issues written opinions about decisions to deny petitions for rehearing. It is even more rare when nine judges are involved in this process; most rehearing petitions are reviewed and decided by the original three-judge panel that decided the case plus another three-judge panel. However, I am so convinced that our decision to deny rehearing in this instance is a mistaken departure from clear Arkansas law that I am obliged to write. We have denied rehearing in the instant appeal in the face of two statutes and at least one of our own decisions that contradict our original holding affirming the trial court’s decision to revoke appellant’s probation arising from his altercation with his stepdaughter. Arkansas Code Annotated section 5-2-605(1) (Repl. 1997) states: The use upon another person of physical force that would otherwise constitute an offense is justifiable under any of the following circumstances: (1) A parent, teacher, guardian, or other person entrusted with care and supervision of a minor or an incompetent person may use reasonable and appropriate physical force upon the minor or incompetent person when and to the extent reasonably necessary to maintain discipline or to promote the welfare of the minor or incompetent person. Our court based its decision to reverse a conviction of a grandmother for second-degree battery on this statute. See Sykes v. State, 57 Ark. App. 5, 940 S.W.2d 888 (1997). The appellant in that case was convicted for spanking her eleven-year-old grandson with a phone cord after the grandson was apprehended by the police for trespassing on private property. She argued on appeal that the evidence was insufficient to support her conviction. Photographs taken ten minutes after the spanking occurred showed welts on the minor’s arm, a mark on his leg, and a mark on his bottom. Our court held that the evidence was insufficient to support a finding that the physical force used by the appellant in that case was unreasonable or inappropriate under the circumstances, while acknowledging that “[t]here may be more desirable methods of correction that could have been utilized in this situation. ...” If using a phone cord and raising welts on an eleven-year-old boy in the course of a spanking is insufficient to support a conviction for second-degree battery because of the previously cited statute, our original decision holding that appellant’s conduct was willfully inexcusable in an altercation with his seventeen-year-old stepdaughter who threatened to kill him and assaulted him with her fists in his home is a mistake. Resisting hand-to-hand assault from a teenager and inflicting minor injuries in the process certainly constitutes justifiable use of physical force. If not, section 5-2-605(1) makes no sense. Moreover, Arkansas Code Annotated section 5-2-606 (a) (Repl. 1997) makes the error of our original decision even more obvious. That statute reads: A person is justified in using physical force upon another person to defend himself or a third person from what he reasonably believes to be the use or imminent use of unlawful physical force by that other person, and he may use a degree of force that he reasonably believes to be necessary. . . . Here, appellant did not provoke the altercation with his stepdaughter, was not the initial aggressor, and the physical force involved did not result from combat by agreement. There is no proof that appellant acted maliciously, with evil motive, or for any purpose other than to defend himself and his parental authority from the assault launched by his stepdaughter after he told her to obey her mother’s directive to wash the dishes. Nevertheless, we are denying the petition for rehearing in the face of this proof and the plain language of section 5-2-606 (a) which declares the use of physical force in such a situation “justified.” These Arkansas statutes and our Sykes decision plainly demonstrate the error of our original decision and show why the petition for rehearing should be granted. Contrary to the rationale declared in the original majority opinion, the original decision does not rest on witness credibility. The undisputed evidence shows that India Ledbetter (the stepdaughter) sustained bruises to her face in the course of the altercation she initiated with appellant. All the evidence — including Ledbetter’s own testimony — shows that Led-better (a weekend guest) initiated the altercation, threatened to kill appellant, assaulted him with her fists, and then pursued him into another room of his house to continue the assault. If Arkansas law does not justify the use of physical force in such a situation, any parental figure confronted by a defiant and violent youth not only risks physical danger, but faces loss of all reasonable expectation of authority in the home. Nothing in the cited statutes, our Sykes decision, or anything else in Arkansas law supports the notion that the people of this State intend to undermine the parental role by forcing parent figures facing such assaults to run from rebellious children and leave their homes. I am authorized to state that Judges NEAL and CRABTREE join in this dissent.